DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are originally-filed claims 1-20 from 30 September 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2020/0042933 A1 to Jurich, Jr. et al. (“Jurich”), in view of U.S. Pat. App. Pub. No. 2014/0277902 A1 to Koch (“Koch”).
Regarding independent claim 1, Jurich discloses the following limitations:
“An apparatus for identifying damage causing events related to a package in a delivery activity.” Jurich discloses “item mortality prediction,” wherein “[i]tem mortality, such as failure rates and expected remaining lifespan, may be determined based on tracked environmental conditions during transit, such as vibration, temperature, and other conditions.” (Jurich, Abstract.)
“… the apparatus comprising: a processor at a backend server in communication with one or more delivery vehicles, each delivery vehicle equipped with an ePallet for effecting delivery of at least one package to a customer.” Jurich discloses, “the diagram of FIG. 9 is merely illustrative of an exemplary computing device that can be used in connection with one or more embodiments of the present invention. Distinction is not made between such categories as ‘workstation,’ ‘server,’ ‘laptop,’ ‘hand-held device,’ etc., as all are contemplated within the scope of FIG. 9 and the references herein to a ‘computing device.’” (Jurich, para. [0061].) Jurich also discloses “[p]rocessor(s) 914.” (Jurich, para. [0063].) Jurich also discloses, “containers, pallets, and transportation vehicles may be supplied with sensor devices that can send information, that eventually reaches and analysis node that can determine the condition of the items.” (Jurich, para. [0018].) A processor of a server that communicates with sensors of a delivery vehicle and a pallet, in Jurich, reads on the claimed “processor at a backend server in communication with one or more delivery vehicles, each delivery vehicle equipped with an ePallet for effecting delivery of at least one package to a customer.”
“… the processor operative to: communicate and maintain a communication link between one or more delivery vehicles equipped with ePallets in a transport of at least one package in one or more stages of the delivery activity to customers.” Jurich discloses, “containers, pallets, and transportation vehicles may be supplied with sensor devices that can send information, that eventually reaches and analysis node that can determine the condition of the items.” (Jurich, para. [0018].) Jurich also discloses, “[s]ensor measurement data may be continually streamed, sent on a periodic interval or perhaps certain conditions may trigger a data recording or transmission event.” Jurich also discloses, “[s]hown within container 310a are two item containers 320a and 320b, each also having a sensor set 304d and 304e, respectively. Sensor sets 304d and 304e may have a similar or different set of individual sensors as sensor set 304a.” (Jurich, para. [0026].) Continual streaming of sensor measurement data of sensors of pallets during delivery, in Jurich, reads on the claimed “communicate and maintain a communication link between one or more delivery vehicles equipped with ePallets in a transport of at least one package in one or more stages of the delivery activity to customers.”
“… receive a plurality of location data in one or more delivery stages … wherein the package being delivered is carried in the ePallet of an equipped delivery vehicle performing a delivery activity.” Jurich discloses, “containers, pallets, and transportation vehicles may be supplied with sensor devices that can send information, that eventually reaches and analysis node that can determine the condition of the items.” (Jurich, para. [0018].) Jurich also discloses, “[s]ensor measurement data and other data, such as location and time information, may be recorded in a blockchain.” (Jurich, para. [0019].) Jurich also discloses, “[i]n graph 100, measurement data 102 is plotted for a first sensor (Sensor #1), with the sensor measurement magnitude given as a function of time.” (Jurich, para. [0021].) Jurich also discloses, “[s]ensors 306a-306c may include time, shock and vibration, location (including altitude and latitude/longitude).” (Jurich, para. [0025].) Receiving location information over time during deliveries, in Jurich, reads on the claimed “receive a plurality of location data in one or more delivery stages.” A transportation vehicle carrying a pallet having a product for delivery, in Jurich, reads on the claimed “wherein the package being delivered is carried in the ePallet of an equipped delivery vehicle performing a delivery activity.”
Koch teaches limitations below of independent claim 1 that do not appear to be explicitly disclosed in their entirety by Jurich:
The claimed “receive a plurality of location data in one or more delivery stages” is “… to identify locations that exhibit a likelihood to cause damage to the package that is being delivered.” Koch teaches, “telematics data can include such data as location or speed information obtained using GPS or cellular tower triangulation.” (Koch, para. [0027].) Koch also teaches, “the road health module 134 receives vehicle telematics data indicative of a condition of a road link. The telematics data may come from one or more vehicles or a plurality of vehicles.” (Koch, para. [0050].) Koch also teaches, “the telematics data includes accelerometer data from one or more accelerometers included in each vehicle.” (Koch, para. [0051].) Koch also teaches, “the road health module 134 processes the vehicle telematics data and/or the user ratings to create a road health rating for the road link.” (Koch, para. [0056].) Koch also teaches transporting “[f]ragile cargo.” (Koch, para. [0067].) Identifying road links with low road health ratings due to negative telematics data, due to concerns when transporting fragile cargo, in Koch, reads on the claimed “to identify locations that exhibit a likelihood to cause damage to the package that is being delivered.”
“… determine a location that exhibits the likelihood to cause package damage by analysis of acceleration data by algorithms of the processer wherein the acceleration data is received from a first accelerometer located with the delivery vehicle and a second accelerometer located with the ePallet that carries the package for delivery.” Jurich discloses, “containers, pallets, and transportation vehicles may be supplied with sensor devices that can send information, that eventually reaches and analysis node that can determine the condition of the items.” (Jurich, para. [0018].) Jurich also discloses, “measurement data 104 may be shock (g-force).” (Jurich, para. [0021].) Placement of sensor devices in pallets and delivery vehicles, in Jurich, reads on the claimed “by analysis of” shock (g-force) “data by algorithms of the processer wherein the” shock (g-force) “data is received from a first” sensor device “located with the delivery vehicle and a second” sensor device” located with the ePallet that carries the package for delivery.” Koch teaches, “[v]ehicles today with telematic equipment can easily obtain accelerometer based events such as g forces in 3 axes. This method can use a volume of sensor data to predict and pinpoint poor road quality or health. For example, if enough vehicles denote a heavy g-force incident (typically in the z axis) in the same location, most likely there is a bad pothole or degraded concrete cracking and or level change.” (Koch, para. [0020].) The use of accelerometers to determine heavy g-force incidents at locations, in Koch, reads on the claimed “determine a location that exhibits the likelihood to cause package damage” and the claimed “accelerometer” used as a sensor device.
“… compile a set of events based on acceleration data from the first and second accelerometer together with location indicative by the analysis of accelerometer data by the algorithms of the processor of an ePallet’s movement desynced to a delivery vehicle’s movement that can cause package damage.” Jurich discloses, “containers, pallets, and transportation vehicles may be supplied with sensor devices that can send information, that eventually reaches and analysis node that can determine the condition of the items.” (Jurich, para. [0018].) Jurich also discloses, “[s]ensor measurement data and other data, such as location and time information, may be recorded in a blockchain.” (Jurich, para. [0019].) Jurich also discloses, “[i]n graph 100, measurement data 102 is plotted for a first sensor (Sensor #1), with the sensor measurement magnitude given as a function of time. Similarly, measurement data 104 is plotted for a second sensor (Sensor #2), also with the sensor measurement magnitude given as a function of time.” (Jurich, para. [0021].) Jurich also discloses, “measurement data 104 may be shock (g-force).” (Jurich, para. [0021].) Gathering measurement data about shocks (g-forces) over time from a sensor in a pallet and another sensor in a transportation vehicle, along with location information, for determining item mortality at an analysis node, in Jurich, reads on the claimed “compile a set of events based on” shock (g-force) “data from the first and second” sensor devices “together with location indicative by the analysis of” sensor device “data by the algorithms of the processor of an ePallet’s movement” and “a delivery vehicle’s movement that can cause package damage.” Koch teaches, “[v]ehicles today with telematic equipment can easily obtain accelerometer based events such as g forces in 3 axes.” (Koch, para. [0020].) Use of telematic equipment (accelerometers), in Koch, reads on the claimed “accelerometer” and “accelerometer data.” Koch also teaches, “the road health module 134 may normalize the time-domain and/or frequency-domain information based on a variety of factors. One factor that can be used to normalize the data is the weight of the vehicle from which the data is obtained.” (Koch, para. [0060].) Normalizing based on vehicle characteristics, like weight, in Koch, reads on the claimed “desynced.”
“… notify the delivery vehicle in a package delivery activity of an event likely causing package damage for the delivery vehicle to re-route a transport of the package delivery for avoidance of an identified damage-causing location.” Koch teaches, “[t]he community road health module 134 may also provide road-health data to the routing module 112 which can adjust routing and/or navigation based on the condition of various roads,” and “the navigation capabilities of the in-vehicle devices 104 may be updated to take into account the road conditions and may notify drivers of roads that they may wish to avoid or of upcoming potholes so that drivers may know to potentially change lanes.” (Koch, para. [0034].) Notifying drivers of upcoming road hazards at specific locations, so the drivers can avoid the road hazards by changing course, reads on the claimed “notify the … vehicle in a[n] … activity of an event likely causing … damage for the … vehicle to re-route a transport … for avoidance of an identified damage-causing location.” As explained above, Jurich already discloses elements that read on the claimed “delivery vehicle,” “package deliver activity,” “package damage,” and “package delivery.” See, e.g., para. [0001] of Jurich.
Koch teaches technology for vehicle fleets, including delivery vehicles (see paras. [0065] and [0084]), similar to the claimed invention and to Jurich. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the sensing and analyses for item mortality, of Jurich, to include the use of accelerometers and damage avoidance aspects, of Koch, to assist in instances where drivers are carrying fragile cargo and wish to have less-rough routes, as taught by Koch (see para. [0065]).
Regarding independent claim 10, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations of claim 1. As such, the rejection rationales applied in the rejection of claim 1 also apply towards rejecting claim 10. Claim 10 is, therefore, also rejected as unpatentable under 35 USC 103 in view of the combination of Jurich and Koch.
Regarding independent claim 19, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations of claim 1. As such, the rejection rationales applied in the rejection of claim 1 also apply towards rejecting claim 19. Claim 19 is, therefore, also rejected as unpatentable under 35 USC 103 in view of the combination of Jurich and Koch.
Claims 2, 3, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jurich, in view of Koch, and further in view of WIPO Int’l Pub. No. WO 2015/114384 A1 to Edgcombe and Lawrie-Fussey (“Edgcombe”).
Regarding claim 2, Edgcombe teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Jurich and Koch:
“The apparatus of claim 1, further comprising: the processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet operative to: re-order an item predicted to incur damage based on a compiled event indicative of causing package damage in advance of delivery of the package to the customer.” Jurich discloses “processors” (para. [0060]) and a “server” (para. [0061]) that “receives sensor data for environmental conditions experienced by an item during transit” (para. [0070]) that read on the claimed “processor at the backend server in communication with the one or more delivery vehicles.” Jurich also discloses that “pallets, and transportation vehicles may be supplied with sensor devices” (para. [0018]) that reads on the claimed “delivery vehicles equipped with the ePallet.” Jurich also discloses that the aforementioned aspects are “used to predict item mortality.” (Jurich, para. [0024].) Edgcombe teaches, “a monitoring device is provided in or on an article such as a … parcel, shipment, … package, … or other shipping container, to monitor its condition and/or en route treatment.” (Edgcombe, p. 32, first full paragraph.) Edgcombe also teaches, “the company can react to sensed incidents pro-actively, for example reordering an item, sending a message or alert informing a customer of potential damage, etc.” (Edgcombe, p. 35, first full paragraph.) Pro-actively reordering a potentially damaged item, in Edgcombe, reads on the claimed “re-order an item predicted to incur damage based on a compiled event indicative of causing package damage in advance of delivery of the package to the customer.”
Edgcombe teaches technology for checking handling of shipments (see p. 32, first full paragraph), similar to the claimed invention and to the combination of Jurich and Koch. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes for predicting item mortality, of the combination of Jurich and Koch, to include pro-actively reordering potentially damaged items, as in Edgcombe, for customer service reasons, such as for minimizing disputes between a customer and/or various handling entities, as taught by Edgcombe (see p. 32, first full paragraph).
Regarding claim 3, the combination of Jurich, Koch, and Edgcombe teaches the following limitations:
“The apparatus of claim 2, further comprising: the processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet operative to: compile the set of events based on acceleration data received from a historical database of prior determined locations that have exhibited the likelihood to cause package damage.” See the rejection of claim 2 for an explanation of how the combination of Jurich and Koch teaches elements reading on the claimed “processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet.” Koch teaches, “signal-processing techniques can include analyzing accelerometer data or other sensor data in the time domain to detect peaks in the magnitude of the accelerometer data. Peaks in magnitude can be indicative of potholes or other uneven road conditions. The magnitude of these peaks can be used by the road health module 134 to assess a rating or score for the road link.” (Koch, para. [0058].) Koch also teaches, “the road-health data is updated dynamically as road-health conditions change and as telematics data is received from a plurality of vehicles. For most roads, the road-health condition may change slowly over time.” (Koch, para. [0064].) Koch also teaches, “the road-health rating is output by the road health module 134 for presentation to a user.” (Koch, para. [0065].) Koch also teaches, “[r]oad-health ratings for a plurality of road links can be used as an input to a routing algorithm or optimization algorithm of the vehicle management system 110 in part to determine routes for vehicles.” (Koch, para. [0067].) Storing telematics data, including accelerometer data peaks, indicative of potentially damaging incidents on road links, for later use in navigation planning, in Koch, reads on the claimed “compile the set of events based on acceleration data received from a historical database of prior determined locations that have exhibited the likelihood to cause package damage.” The rationales for combining the teachings of Koch with those of the other cited references, from the rejection of independent claim 1, also apply for purposes of rejection claim 3.
Regarding claims 11 and 12, while the claims are of different scope relative to claims 2 and 3, the claims recite limitations similar to those of claims 2 and 3. As such, the rejection rationales applied in the rejections of claims 2 and 3 also apply towards rejecting claims 11 and 12. Claims 11 and 12 are, therefore, also rejected as unpatentable under 35 USC 103 in view of the combination of Jurich, Koch, and Edgcombe.
Regarding claim 20, while the claim is of different scope relative to claim 2, the claim recites limitations similar to those of claim 2. As such, the rejection rationales applied in the rejections of claim 2 also apply towards rejecting claim 20. Claim 20 is, therefore, also rejected as unpatentable under 35 USC 103 in view of the combination of Jurich, Koch, and Edgcombe.
Claims 4-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jurich, in view of Koch, further in view of Edgcombe, further in view of U.S. Pat. App. Pub. No. 2019/0034855 A1 to Halioris et al. (“Halioris”), and further in view of U.S. Pat. App. Pub. No. 2020/0250612 A1 to Nanavati et al. (“Nanavati”).
Regarding claim 4, Halioris, Nanavati teach limitations below that do not appear to be explicitly taught in their entirety by the combination of Jurich, Koch, and Edgcombe:
“The apparatus of claim 3, further comprising: the processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet operative to: calculate a total delivery score for a delivery service based on analysis of a set of input of delivery activities comprising a loading score, a number of customer feedback damage reports, a number of re-orders of replacement items.” See the rejection of claim 2 for an explanation of how the combination of Jurich and Koch teaches elements reading on the claimed “processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet.” Halioris teaches, “supervisors in the shipping industry may need to manage various operations.” (Halioris, para. [0003].) Halioris also teaches, “FIG. 17 describes a dashboard that indicates an overall effectiveness score in response to completing one or more tasks.” (Halioris, para. [0135].) Halioris also teaches, “[t]he overall effectiveness score can be based at least in part on obtaining one or more sensor readings derived from one or more sensors. For example, sensors located within a delivery vehicle.” Determining an overall effectiveness score for shipping operations, in Halioris, reads on the claimed “calculate a total delivery score for a delivery service based on analysis of a set of input of delivery activities.” Halioris also teaches, “[t]he ‘Internal Business Process’ identifier and score indicates how effective a process was for completing one or more tasks. For example, if workers have performed load audits.” The IBP score, in Halioris, reads on the claimed “loading score.” Monitoring customer disputes associated with articles damaged during shipping, in Edgcombe (see p. 32, first full paragraph), reads on the claimed “number of customer feedback damage reports,” and monitoring reordering of items due to potential damage, in Edgcombe (see p. 35, first full paragraph), reads on the claimed “number of re-orders of replacement items.”
Halioris teaches managing tasks or operations including shipping (see paras. [0002] and [0004]), similar to the claimed invention and to the combination of Jurich, Koch, and Edgcombe. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipping-related analyses of the combination of Jurich, Koch, and Edgcombe, to include the scoring and related interfaces, of Halioris, to provide additional relevant views of information associated with operations, on a dynamic user interface that is intuitive to use thereby increasing user navigation speed, as taught by Halioris (see para. [0004]). The rationales for combining the teachings of Edgcombe with those of the other cited references, from the rejection of claim 2, also apply for this rejection of claim 4.
Nanavati teaches limitations below of claim 4 that do not appear to be explicitly taught in their entirety by the combination of Jurich, Koch, Edgcombe, and Halioris:
“… a driving score in transporting the package for delivery.” Nanavati teaches, “method 400 can be configured to automatically update a network performance score associated with a delivery driver network.” (Nanavati, para. [0054].) A performance score for a delivery driver network, in Nanavati, reads on the claimed “driving score in transporting the package for delivery.”
Nanavati teaches online grocery shopping technology for dispatching delivery drivers (see para. [0002]), similar to the claimed invention and to the combination of Jurich, Koch, Edgcombe, and Halioris. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipping-related analyses and scoring, of the combination of Jurich, Koch, Edgcombe, and Halioris, to include considering delivery driver performance scores, as in Nanavati, “to proactively ensure that strong driver performance is rewarded and poor performers are removed,” as taught by Nanavati (para. [0002]).
Regarding claim 5, the combination of Jurich, Koch, Edgcombe, Halioris, and Nanavati teaches the following limitations:
“The apparatus of claim 4, further comprising: the processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet operative to: validate the re-order the item predicted to incur damage based on the customer feedback damage report.” See the rejection of claim 2 for an explanation of how the combination of Jurich and Koch teaches elements reading on the claimed “processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet.” Edgcombe also teaches, “the company can react to sensed incidents pro-actively, for example reordering an item, sending a message or alert informing a customer of potential damage, etc.” (Edgcombe, p. 35, first full paragraph.) Edgcombe also teaches, “[u]pon delivery, a customer may be provided with the ability to interrogate the montoring device, for example by starting a dedicated app 1128 on their own smart device (e.g. smartphone 1 128) at the delivery address 1 138, in order to verify the condition of the parcel before signing for it,” and “if the parcel should not be accepted, the app 1 128 may show exactly what happened to the parcel and when.” (Edgcombe, p. 34, second full paragraph.) Determining that an item should be reordered for possibly being damaged, and later confirming that the item is damaged via interrogation by the customer, in Edgcombe, reads on the claimed “validate the re-order the item predicted to incur damage based on the customer feedback damage report.” The rationales for combining the teachings of Edgcombe with those of the other cited references, from the rejection of claim 2, also apply to this rejection of claim 5.
Regarding claim 6, the combination of Jurich, Koch, Edgcombe, Halioris, and Nanavati teaches the following limitations:
“The apparatus of claim 5, further comprising: the processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet operative to: calculate the driving score based on data of analysis of differences of the accelerometer data by the algorithms of the processor of an ePallet’s movement desynced to a delivery vehicle’s movement that can cause package damage.” See the rejection of claim 2 for an explanation of how the combination of Jurich and Koch teaches elements reading on the claimed “processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet.” Nanavati teaches, “method 400 can be configured to automatically update a network performance score associated with a delivery driver network.” (Nanavati, para. [0054].) Determining and updating network performance scores, in Nanavati, reads on the claimed “calculate the driving score based on data of analysis.” Jurich discloses, “containers, pallets, and transportation vehicles may be supplied with sensor devices that can send information, that eventually reaches and analysis node that can determine the condition of the items.” (Jurich, para. [0018].) Analysis of sensor device information, in Jurich, reads on the claimed “data of analysis of differences of the accelerometer data by the algorithms of the processor of an ePallet’s movement.” Koch teaches, “normalize the time-domain and/or frequency-domain information based on a variety of factors. One factor that can be used to normalize the data is the weight of the vehicle from which the data is obtained.” (Koch, para. [0060].) Normalizing information based on vehicle weight, in Koch, reads on the claimed “movement desynced to a delivery vehicle’s movement that can cause package damage.” Rationales for combining the teachings of Jurich, Koch and Nanavati, and combining their teachings with those of the other cited references, have been explained in the rejections of claims 1 and 4. Those rationales also apply to this rejection of claim 6.
Regarding claim 7, the combination of Jurich, Koch, Edgcombe, Halioris, and Nanavati teaches the following limitations:
“The apparatus of claim 6, further comprising: the processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet operative to: calculate the loading score based on a measure of a number of touches recorded of the package in transporting the package for delivery wherein each touch is identified by a barcode affixed to the package that is scanned in package delivery activities.” See the rejection of claim 2 for an explanation of how the combination of Jurich and Koch teaches elements reading on the claimed “processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet.” Halioris teaches, “[t]he view 1500 indicates whether one or more individuals have completed a plurality of loading tasks for loading one or more parcels into a delivery truck and how effective the individual was at the loading, as indicated by the “Load Audit” identifier 1501.” (Halioris, para. [0132].) Halioris also teaches, “[t]he “Internal Business Process” identifier and score indicates how effective a process was for completing one or more tasks. For example, if workers have performed load audits as indicated in FIG. 15.” (Halioris, para. [0135].) Determining an IBP score based on load audits, the load audits including indications of loading tasks performed by various individuals, in Halioris, reads on the claimed “calculate the loading score based on a measure of a number of touches recorded of the package in transporting the package for delivery.” Halioris also teaches, “each container 107 and/or item 109 may include and/or be associated with a unique tracking identifier, such as an alphanumeric identifier. Such tracking identifiers may be represented as text, barcodes.” (Halioris, para. [0052].) Halioris also teaches, “information/data comprising a tracking identifier can be read, scanned, transmitted, and/or the like to provide and/or identify/determine the location of a container 107 and/or item 109.” (Halioris, para. [0052].) The scanning of loads during transport, in Halioris, reads on the claimed “wherein each touch is identified by a barcode affixed to the package that is scanned in package delivery activities.”
The rationales for combining the teachings of Halioris with the teachings of the other cited references, from the rejection of claim 4, also apply to this rejection of claim 7. In addition, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipping-related analyses, of the combination of Jurich, Koch, Edgcombe, and Nanavati, to include the barcodes and scanning thereof, of Halioris, to help a carrier to identify and track containers and items as they move through a carrier’s transportation network, as taught by Halioris (see para. [0052]).
Regarding claim 8, the combination of Jurich, Koch, Edgcombe, Halioris, and Nanavati teaches the following limitations:
“The apparatus of claim 7, further comprising: the processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet operative to: trace the package using the barcode that has been affixed to the package.” See the rejection of claim 2 for an explanation of how the combination of Jurich and Koch teaches elements reading on the claimed “processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet.” Halioris teaches, “information/data comprising a tracking identifier can be read, scanned, transmitted, and/or the like to provide and/or identify/determine the location of a container 107 and/or item 109.” (Halioris, para. [0052].) Use of barcodes of Jurich like those in Halioris reads on the claimed “trace the package using the barcode that has been affixed to the package.”
Regarding claim 9, the combination of Jurich, Koch, Edgcombe, Halioris, and Nanavati teaches the following limitations:
“The apparatus of claim 8, further comprising: the processor at the backend server in communication with the one or more delivery vehicles equipped with the ePallet operative to: calculate the total delivery score for a delivery service based on a different weight attribute to each input of the set of input of delivery activities.” FIG. 17 of Halioris shows a “BSC EFFECTIVE” value of “66%” that reads on the claimed “calculate the total delivery score for a delivery service.” The BSC effective value being based on “FINANCIAL,” “CUSTOMER,” “INTERNAL BUSINESS PROCESS,” and “PEOPLE” values that are different in magnitude, reads on the claimed “based on a different weight attribute to each input of the set of input of delivery activities.” See also, para. [0135] of Halioris for further explanations of the overall score and constituent scores. The rationales for combining the teachings of Halioris with those of the other cited references, from the rejection of claim 4, also apply to this rejection of claim 9.
Regarding claims 13-18, while the claims are of different scope relative to claims 4-9, the claims recite limitations similar to those of claims 4-9. As such, the rejection rationales applied in the rejections of claims 4-9 also apply towards rejecting claims 13-18. Claims 13-18 are, therefore, also rejected as unpatentable under 35 USC 103 in view of the combination of Jurich, Koch, Edgcombe, Halioris, and Nanavati.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 9,436,853 B1 to Meyers discloses improving supply chain visibility using RFID devices, sensors, and tags. (See Abstract.)
U.S. Pat. No. 9,863,928 B1 to Peterson et al. discloses a road condition detection system for identifying and monitoring road conditions, and for communicating information regarding road conditions to various users. (See Abstract.)
U.S. Pat. App. Pub. No. 2005/0055258 A1 to Myrick et al. discloses that freight claims of a manufacturer to a logistics service provider are automated to manage re-orders of built to order products, such as information handling systems, in response to delivery reports from customers for lost or damaged freight. (See Abstract.)
U.S. Pat. App. Pub. No. 2016/0061649 A1 to Hayes discloses determining when a shipment undergoes excessive vibration or bouncing. (See Abstract.)
U.S. Pat. App. Pub. No. 2018/0025430 A1 to Perl et al. discloses a dynamic, telematics-based connection search engine and telematics data aggregator, wherein risk-transfer profiles are captured and categorized in a results list from a plurality of first risk-transfer systems based on dynamically generated driving score parameters by means of appropriately triggered automotive data. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0061207 A1 to Nygren et al. discloses estimating a level of damage to perishable cargo during transportation of the cargo using data collected by a portable monitoring device. (See Abstract.)
U.S. Pat. App. Pub. No. 2018/0197137 A1 to High et al. discloses facilitating delivery of products purchased over the internet by the customers to the customers from a selected product stocking facility of the retailer, wherein the products can be delivered to the customer from the selected product stocking facility of the retailer via a worker of the product stocking facility or an unmanned delivery vehicle. (See Abstract.)
U.S. Pat. App. Pub. No. 2018/0342032 A1 to Daigle et al. discloses end to end tracking that is able to provide ubiquitous sensor information and coverage by pairing the sensor data collection (either via BLE, barcodes, or QR codes paired with a mobile app or smart device) with the assets to collect data from farm to fork (i.e., end to end). (See Abstract.)
U.S. Pat. App. Pub. No. 2019/0135283 A1 to Bonk discloses a computing system that can receive sensor log data from one or more first autonomous vehicles (AVs) operating throughout a transport service region, and analyze the sensor log data against a set of road anomaly signatures. (See Abstract.)
U.S. Pat. App. Pub. No. 2020/0167724 A1 to Klitenik et al. discloses a wireless asset-tracking system that enables automated continuous characterization of aspects of shipment flow through a supply chain. (See Abstract.)
U.S. Pat. App. Pub. No. 2020/0202296 A1 to Sandberg et al. discloses an automated tracking and management system that allows interested parties (e.g., customers, truckers, carriers, consignees, manufacturers, importers, exporters, freight forwarders, etc.) to manage and track shipments across various different and diverse transportation legs between an origin and a destination. (See Abstract.)
U.S. Pat. App. Pub. No. 2020/0219054 A1 to Jones et al. discloses that a cavity is cut into a wooden structure (e.g., stringer, block, or deckboard) of a wood pallet such that an electronic tracking device can be embedded into the wooden structure for tracking the pallet. (See Abstract.)
U.S. Pat. App. Pub. No. 2022/0004194 A1 to Engle discloses solutions for performing vehicle routing based on road quality data. (See Abstract.)
CA Pub. No. 3 008 512 A1 to Kilburn discloses logistics tracking and, particularly toward the use of logistics tracking units in monitoring shipments. (See para. [0002].)
EP Pub. No. 2 101 293 A1 to Portais and Rebotie discloses a system that has a sensor for measuring and/or detecting event data related to transport conditions of a device to be transported. (See English-language Abstract.) 
EP Pub. No. 3 705 627 A1 to Cowley and Henderson discloses orecasting pothole occurrence in a road. (See Abstract.)
KR Pub. No. 102107426 B1 to Kim discloses an apparatus that includes GPS to periodically acquire location information of at least one object; a plurality of sensors to sense state information of the at least one object; a communication unit to transmit at least a portion of the state information and the location information to the outside; and a control unit to control operations of the GPS, the plurality of sensors, and the communication unit. (See English-language Abstract.)
WIPO Int’l Pub. No. WO 2017/179985 A1 to DeBokx and Ekkel discloses the use of tracking devices to collect and provide pallet and logistics related information. (See Abstract.)
Lubricants et al. HELP! First time with this - Damaged in transit - Rush Reorder. Selling on Amazon/General Selling Questions - Amazon Seller … January 2018. Last accessed at https://sellercentral.amazon.com/forums/t/help-first-time-with-this-damaged-in-transit-rush-reorder/356934 on 18 November 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624